DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 are pending.

Response to Arguments
The objection to Claims 5 and 20 is withdrawn.

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muira (US 2006/0061593) in view of Aflatooni (US 2019/0073962).  All reference is to Aflatooni unless otherwise indicated.

Regarding Claim 1 (Currently Amended), Muira teaches a method, comprising:
performing [¶0082, “In FIG. 10, at first, in order to form the correction data, the selector switch 131 is turned to the measurement image signal generating portion 132 side, and the image signal for brightness measurement V1 is outputted”] a testing process [correction data is determined using image data produced for testing to determine correction values ] of a display panel [fig. 8 @1] to generate mura correction data [¶0035 teaches display unevenness data which is construed as mura correction data], the testing process comprising:
measuring brightness values of the display panel [¶0071, “The brightness measuring portion 121 measures the display brightness of the display panel 1, and includes, for example, a CCD (Charge Coupled Device) camera or the like”], 
configuring [making correction data available to the display driver, ¶0074] a display driver [fig. 10 @11] with the mura correction data [fig. 10 @125]; and 
driving [¶0088, “In a step of viewing the actual image signal, the selector switch 131 is turned to the adder-subtracter circuit 129 side”] the display panel [fig. 8 @1] using received image data [fig. 10 @Vin] corrected using the mura correction data [¶0085 teaches the correction data generated using V1 is stored in look-up table (fig. 10 @125); ¶0088, “In the correction data interpolation portion 128, the correction data stored in the LUT storing portion 125 is referred through the LUT reference portion 127, and correction data for pixels except for representative pixels is calculated by interpolation on the basis of the correction data”]  
Muira does not teach the display panel comprises a pixel-existing area and a pixel-absent area, generating updated brightness values by replacing at least one of the brightness values of the pixel-absent area with a suitable value, and generating mura correction data based on the updated brightness values
Aflatooni teaches a display panel [fig. 3 @14] comprises a pixel-existing area [fig. 4 @AA’] and a pixel-absent area [fig. 4 @50], 
generating updated brightness values [construed as assigning a new gray scale value to a pixels] by replacing at least one of the brightness values of the pixel-absent area with a suitable value [¶0060, “data signal compensator 57 may adjust (convert to gray data) the attenuated data signals to ease the transition between the data signals that are provided to the pixels in the active area AA of display 14 and the inactive data signals for virtual pixels”,  ¶0059, “At step 102, data signal attenuator 55 may attenuate (convert to black data) the inactive data signals (e.g., data signals corresponding to virtual pixels 22'; ¶0062, “At optional step 108, data signal compensator 57 may adjust the attenuated data signals to ease the transition between the data signals that are provided to the pixels in the active area AA of display 14 and the inactive data signals for virtual pixels”], and 
generating mura correction data [construed as obtaining the correction values from a lookup table using specific location and data signal values, ¶0044, “Operations that adjust the data signals to ease this transition may be referred to herein as data signal compensation, … Data signal compensation operations may be performed using a look-up table that relates specific pixel addresses (e.g., the specific row and column in which a pixel is located) with respective compensated inactive data signals or inactive data signal compensation factors (e.g., gain values), using a look-up table that relates specific pre-compensation data signals to compensated inactive data signal values, or using other operations”] based on the updated brightness values [gray scale values assigned in ¶0060]
Before the application was filed it would have been obvious to one of ordinary skill in the art to add the method steps of dividing a display panel into pixel and non-pixel areas, assigning brightness values to non-pixels and calculating correction data to improve the display brightness uniformity, as taught by Aflatooni, into the method taught 

Regarding Claim 2 (Currently Amended), Muira in view of Aflatooni teaches the method according to Claim 1, wherein measuring the brightness values comprises:
capturing an image [Muira: ¶0082, “display brightness is measured by the brightness measuring portion 121 at each input signal level.  In general, the brightness relative to a screen position is measured through taking the whole one screen by a CCD camera or the like”] of the pixel-existing area [fig. 4 @AA’ and portion of Muira: fig. 7] and the pixel-absent area [fig. 4 @50 and portion of Muira: fig. 7] while supplying drive signals corresponding to a grayscale value to pixels of the pixel-existing area [Muira: ¶0082, “the generated image signal for brightness measurement V1 is displayed on the display panel 1 targeted for measurement, and the display brightness is measured by the brightness measuring portion 121”]; and 
obtaining the brightness values of the pixel-existing area and the pixel-absent area from the captured image [Muira: ¶0082 teaches image of entire display panel and Aflatooni teaches display panel divided into pixel-existing and pixel-absent areas], wherein 
replacing the brightness value with the suitable value comprises determining the suitable value based on the grayscale value [¶0046 teaches gray levels in non-pixel area (fig. 4 @61) determined based on gray levels in pixel area (fig. 4 @AA)].

Regarding Claim 3 (Original), Muira in view of Aflatooni teaches the method according to Claim 1, wherein 
the suitable value [construed as the replacement gray scale value] is associated with a hypothetical pixel [fig. 4 @22’] defined in the pixel-absent area [fig. 4 @AA’], and wherein 
replacing the brightness value with the suitable value comprises determining the suitable value based on a position of the hypothetical pixel in a vertical direction of the display panel [¶0046 teaches gray scale vales of hypothetical pixels fig. 4 @22’ increase from T1 to Tn (vertical direction)].

Regarding Claim 4 (Original), Muira in view of Aflatooni teaches the method according to Claim 1, wherein 
the suitable value [construed as the replacement gray scale value] is associated with a hypothetical pixel defined in the pixel-absent area [gray level of fig. 3 @22’], and wherein 
replacing the brightness value with the suitable value comprises determining the suitable value based on a brightness value of a pixel of the pixel-existing area [¶0048, “the adjusted gray levels provided on data lines D for virtual pixels 22' may vary based on the gray levels of pixels 22 near notch 50 and based on the function or other method used for determining the adjusted gray levels”];
the pixel [22] being positioned in a horizontal direction [fig. 3 illustrates claimed structure] with respect to the hypothetical pixel [22’].

Regarding Claim 5 (Currently Amended), Muira in view of Aflatooni teaches the method according to Claim 1, wherein 
the suitable value [construed as the replacement gray scale value] is associated with a hypothetical pixel defined in the pixel-absent area [gray level of fig. 3 @22’], and wherein 
replacing the brightness value with the suitable value comprises determining the suitable value as a brightness value of a pixel of the pixel-existing area [¶0048, “The adjusted gray levels provided on data lines D for virtual pixels 22' may vary based on the gray levels of pixels 22 near notch 50 and based on the function or other method used for determining the adjusted gray levels”],
the pixel being positioned in a horizontal direction with respect to the hypothetical pixel within a predetermined distance from a boundary between the pixel-existing area and the pixel-absent area.  [¶0048 teaches near notch (fig. 3 @50), near is construed to teach there is a predetermined distance from the notch that divides pixels 22 which influence the virtual pixels 22’ from pixels 22 that do not influence the virtual pixels].

Regarding Claim 6 (Original), Muira in view of Aflatooni teaches the method according to Claim 1, wherein 
the suitable value [construed as the replacement gray scale value] is associated [gray level of fig. 3 @22’] with a hypothetical pixel [fig. 3 @22’] defined in the pixel-absent area [fig. 3 @50], wherein replacing the brightness value with the suitable value comprises
calculating the suitable value [Muira: brightness value of non-sampled point] through interpolation [Muira: ¶0027] between brightness values of first pixel [fig. 3@22 and Muira: fig. 4B @L11] of the pixel existing area [fig. 3 @left AA’; ¶0031] and a second pixel [fig. 3 @22 (not illustrated but taught by ¶0031) and Muira: fig. 4B @L12] of the pixel existing area [¶0031, fig. 3 @right AA‘], 
the first pixel [fig. 3@22 and Muira: fig. 4B @L11] being positioned in a first direction [left] parallel to a horizontal direction with respect to a hypothetical pixel [fig. 3 @22’ and Muira: fig. 4B @L13] at a boundary [fig. 4 @51] between the pixel-existing area and the pixel absent area, and 
the second pixel [fig. 3 @22 (not illustrated but taught by ¶0031) and Muira: fig. 4B @L12]  being positioned in a second direction [right] opposite to the first direction with respect to the hypothetical pixel [fig. 3 @22’ and Muira: fig. 4B @L13] at a boundary [fig. 4 @51] between the pixel-existing area and the pixel absent area.

Regarding Claim 9 (Currently Amended), Muira teaches a non-transitory tangible storage medium storing a program when executed causes a processor to perform a method comprising: 
performing [¶0082, “In FIG. 10, at first, in order to form the correction data, the selector switch 131 is turned to the measurement image signal generating portion 132 side, and the image signal for brightness measurement V1 is outputted”] a testing process [correction data is determined using image data produced for testing to determine correction values ] of a display panel [fig. 8 @1] to generate mura correction data [¶0035 teaches display unevenness data which is construed as mura correction data], the testing process comprising:
measuring brightness values of the display panel [¶0071, “The brightness measuring portion 121 measures the display brightness of the display panel 1, and includes, for example, a CCD (Charge Coupled Device) camera or the like”], 
configuring [making correction data available to the display driver, ¶0074] a display driver [fig. 10 @11] with the mura correction data [fig. 10 @125], and 
updating [¶0088, “In a step of viewing the actual image signal, the selector switch 131 is turned to the adder-subtracter circuit 129 side”] the display panel [fig. 8 @1] using received image data [fig. 10 @Vin] corrected using the mura correction data [¶0085 teaches the correction data generated using V1 is stored in look-up table (fig. 10 @125); ¶0088, “In the correction data interpolation portion 128, the correction data stored in the LUT storing portion 125 is referred through the LUT reference portion 127, and correction data for pixels except for representative pixels is calculated by interpolation on the basis of the correction data”]  
Muira does not teach the display panel comprises a pixel-existing area and a pixel-absent area, generating updated brightness values by replacing at least one of the brightness values of the pixel-absent area with a suitable value, and generating mura correction data based on the updated brightness values
Aflatooni teaches a display panel [fig. 3 @14] comprises a pixel-existing area [fig. 4 @AA’] and a pixel-absent area [fig. 4 @50], 
generating updated brightness values [construed as assigning a new gray scale value to a pixels] by replacing at least one of the brightness values of the pixel-absent area with a suitable value [¶0060, “data signal compensator 57 may adjust (convert to gray data) the attenuated data signals to ease the transition between the data signals that are provided to the pixels in the active area AA of display 14 and the inactive data signals for virtual pixels”,  ¶0059, “At step 102, data signal attenuator 55 may attenuate (convert to black data) the inactive data signals (e.g., data signals corresponding to virtual pixels 22'; ¶0062, “At optional step 108, data signal compensator 57 may adjust the attenuated data signals to ease the transition between the data signals that are provided to the pixels in the active area AA of display 14 and the inactive data signals for virtual pixels”], and 
generating mura correction data [construed as obtaining the correction values from a lookup table using specific location and data signal values, ¶0044, “Operations that adjust the data signals to ease this transition may be referred to herein as data signal compensation, … Data signal compensation operations may be performed using a look-up table that relates specific pixel addresses (e.g., the specific row and column in which a pixel is located) with respective compensated inactive data signals or inactive data signal compensation factors (e.g., gain values), using a look-up table that relates specific pre-compensation data signals to compensated inactive data signal values, or using other operations”] based on the updated brightness values [gray scale values assigned in ¶0060]
Before the application was filed it would have been obvious to one of ordinary skill in the art to add the method steps of dividing a display panel into pixel and non-

Regarding Claim 10 (Currently Amended), Muira in view of Aflatooni teaches the non-transitory tangible storage medium according to Claim 9, wherein obtaining measuring the brightness values comprises:
displaying a test image on the display panel based on a test image data [Muira: ¶0075, “The measurement image signal generating portion 132 is used when the correction data is formed by the correction data forming apparatus 120, and generates an image signal for brightness measurement V1.  The selector switch 131 selects either an output image signal Vout from the adder-subtracter circuit 129 or the image signal for measurement V1 from the measurement image signal generating portion 132 is displayed on the display panel 1”]; and
obtaining the brightness values the pixel-existing area [fig. 4 @AA’] and the pixel-absent area [fig. 4 @50 ] from a captured image of the display panel [fig. 3 @14 and Muira: fig. 7], 
the captured image being captured while the test image is displayed on the display panel [Muira: ¶0082, “the generated image signal for brightness measurement V1 is displayed on the display panel 1 targeted for measurement, and the display brightness is measured by the brightness measuring portion 121 at each input signal replacing the brightness value of the pixel-absent area with the suitable value [construed as the replacement gray scale value] comprises
determining the suitable value based on a grayscale value described in the test image data [¶0046 teaches gray levels in non-pixel area (fig. 4 @61) determined based on gray levels in pixel area (fig. 4 @AA)].

Regarding Claim 11  (Original), Muira in view of Aflatooni teaches the non-transitory tangible storage medium according to Claim 9, wherein 
the suitable value [construed as the replacement gray scale value] is associated with a hypothetical pixel [fig. 4 @22’] defined in the pixel-absent area [fig. 4 @AA’], and wherein 
the suitable value is determined based on a position of the hypothetical pixel in a vertical direction of the display panel [¶0046 teaches gray scale vales of hypothetical pixels fig. 4 @22’ increase from T1 to Tn (vertical direction)].

Regarding Claim 12 (Original), Muira in view of Aflatooni teaches the non-transitory tangible storage medium according to Claim 9, wherein 
the suitable value [construed as the replacement gray scale value] is associated with a hypothetical pixel defined in the pixel-absent area [gray level of fig. 3 @22’], and wherein 
the suitable value is determined based on a brightness value of a pixel [fig. 3 @22] of the pixel-existing area [¶0048, “the adjusted gray levels provided on data lines D for virtual pixels 22' may vary based on the gray levels of pixels 22 near notch 50 and based on the function or other method used for determining the adjusted gray levels”];
the pixel [22] being positioned in a horizontal direction [fig. 3 illustrates claimed structure] with respect to the hypothetical pixel [22’].

Regarding Claim 13 (Currently Amended), Muira in view of Aflatooni teaches the non-transitory tangible storage medium according to Claim 9, wherein 
the suitable value [construed as the replacement gray scale value]  is associated with a hypothetical pixel defined in the pixel-absent area [gray level of fig. 3 @22’], and wherein 
the suitable value is determined based on a brightness value of a pixel [fig. 3 @22] of the pixel-existing area [¶0048, “The adjusted gray levels provided on data lines D for virtual pixels 22' may vary based on the gray levels of pixels 22 near notch 50 and based on the function or other method used for determining the adjusted gray levels,
the pixel [fig. 3 @22] being positioned in a horizontal direction with respect to the hypothetic pixel [fig. 3 @22’] within a predetermined distance from a boundary between the pixel-existing area and the pixel-absent area [¶0048 teaches near notch (fig. 3 @50), near is construed to teach there is a predetermined distance 

Regarding Claim 14 (Original), Muira in view of Aflatooni teaches the non-transitory tangible storage medium according to Claim 9, wherein 
the suitable value [construed as the replacement gray scale value] is associated [gray level of fig. 3 @22’] with a hypothetical pixel [fig. 3 @22’] defined in the pixel-absent area [fig. 3 @50], wherein replacing the brightness value with the suitable value comprises
calculating the suitable value [Muira: brightness value of non-sampled point] through interpolation [Muira: ¶0027] between brightness values of first pixel [fig. 3@22 and Muira: fig. 4B @L11] of the pixel existing area [fig. 3 @left AA’; ¶0031] and a second pixel [fig. 3 @22 (not illustrated but taught by ¶0031) and Muira: fig. 4B @L12] of the pixel existing area [¶0031, fig. 3 @right AA‘], 
the first pixel [fig. 3@22 and Muira: fig. 4B @L11] being positioned in a first direction [left] parallel to a horizontal direction with respect to a hypothetical pixel [fig. 3 @22’ and Muira: fig. 4B @L13] at a boundary [fig. 4 @51] between the pixel-existing area and the pixel absent area, and 
the second pixel [fig. 3 @22 (not illustrated but taught by ¶0031) and Muira: fig. 4B @L12]  being positioned in a second direction [right] opposite to the first direction with respect to the hypothetical pixel [fig. 3 @22’ and Muira: fig. 4B @L13] at a boundary [fig. 4 @51] between the pixel-existing area and the pixel absent area.

Claims 7-8, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Muira in view of Aflatooni and Lin (US 2019/0237001).  All reference is to Aflatooni unless indicated otherwise.

Regarding Claim 7 (Currently Amended), Muira in view of Aflatooni teaches the method according to Claim 1, further comprising:
Muira in view of Aflatooni does not teach generating compressed mura correction data by compressing the mura correction data; and writing the compressed mura correction data into the display driver configured to drive the display panel
Lin teaches generating compressed mura correction data by compressing the mura correction data [Lin: ¶0006, “Based on the results of the testing, sensing, or modeling, a correction spatial map that provides gain and offset compensation values for the pixels of the display may be determined”; ¶0054, “the correction spatial map may be stored in the external memory 108 as a collection of compressed and uncompressed data”] and 
writing the compressed mura correction data [Lin: compressed data stored in fig. 7 @108 is written to fig. 6 @30 compensation circuit (construed as part of display driver since 30 generates driving gray scale values] to display driver [fig. 6 @ 30 84 and 86] configured to drive the display panel
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the method steps of compressing mura correction data, as 

Regarding Claim 8 (Currently Amended), Muira in view of Aflatooni and Lin teaches the method according to Claim 7, further comprising:
generating a decompressed mura correction data by decompressing [Lin: fig. 7 @112] the compressed mura correction data [Lin: ¶0076]; and wherein 
driving the display panel using received image data [Muira: fig. 10 @Vin] corrected using the mura correction data  [Muira: fig. 10 illustrates Vout is Vin corrected by Mura data from LUT at 127] comprises:
correcting the received image data [Muira: fig. 10 @Vin] based on the decompressed [Lin: fig. 7 @112 output] mura correction data [Muira: data from LUT at fig. 10 @127],
driving a pixel [fig. 4 @22] of the pixel-existing area [fig. 3 @AA] based on the corrected image data [Muira: ¶0075, “The selector switch 131 selects either an output image signal Vout from the adder-subtracter circuit 129 or the image signal for measurement V1 from the measurement image signal generating portion 132 is displayed on the display panel 1”].

Regarding Claim 15 (Original), Muira in view of Aflatooni teaches the non-transitory tangible storage medium according to Claim 9
Muira in view of Aflatooni does not teach generating a compressed mura correction data by compressing the mura correction data and writing the compressed mura correction data to a display driver configured to drive the display panel
Lin teaches generating a compressed mura correction data by compressing mura correction data [¶0006, “Based on the results of the testing, sensing, or modeling, a correction spatial map that provides gain and offset compensation values for the pixels of the display may be determined”; ¶0054, “the correction spatial map may be stored in the external memory 108 as a collection of compressed and uncompressed data”] and
writing the compressed mura correction data [compressed data stored in fig. 7 @108 is written to fig. 6 @30 compensation circuit (construed as part of display driver since 30 generates driving gray scale values] to a display driver [fig. 6 @ 30 84 and 86] configured to drive the display panel
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the method steps of using compressed mura correction data, as taught by Lin, into the method taught by Muira in view of Aflatooni, in order to preserve memory (Lin: ¶0056).

Regarding Claim 16 (Currently Amended), Muira teaches a display driver setting apparatus, comprising:
a processor [fig. 7 @11] configured to:
perform [¶0082, “In FIG. 10, at first, in order to form the correction data, the selector switch 131 is turned to the measurement image signal generating portion 132 side, and the image signal for brightness measurement V1 is outputted”] a testing process [correction data is determined using image data produced for testing to determine correction values ] of a display panel [fig. 8 @1] to generate mura correction data [¶0035 teaches display unevenness data which is construed as mura correction data], the testing process comprising:
measure brightness values of the display panel [¶0071, “The brightness measuring portion 121 measures the display brightness of the display panel 1, and includes, for example, a CCD (Charge Coupled Device) camera or the like”], 
an interface [fig. 10 @127] configured to supply the mura correction data [fig. 10 @125] to a display driver [fig. 7 @13] configured to drive [¶0088, “In a step of viewing the actual image signal, the selector switch 131 is turned to the adder-subtracter circuit 129 side”] the display panel [fig. 8 @1] using received image data [fig. 10 @Vin] corrected using the mura correction data [¶0085 teaches the correction data generated using V1 is stored in look-up table (fig. 10 @125); ¶0088, “In the correction data interpolation portion 128, the correction data stored in the LUT storing portion 125 is referred through the LUT reference portion 127, and correction data for pixels except for representative pixels is calculated by interpolation on the basis of the correction data”]  
Muira does not teach the display panel comprises a pixel-existing area and a pixel-absent area, generating updated brightness values by replacing at least one of the brightness values of the pixel-absent area with a suitable value, and generating mura correction data based on the updated brightness values, the mura correction data is compressed mura correction data 
a display panel [fig. 3 @14] comprises a pixel-existing area [fig. 4 @AA’] and a pixel-absent area [fig. 4 @50], 
generating updated brightness values [construed as assigning a new gray scale value to a pixels] by replacing at least one of the brightness values of the pixel-absent area with a suitable value [¶0060, “data signal compensator 57 may adjust (convert to gray data) the attenuated data signals to ease the transition between the data signals that are provided to the pixels in the active area AA of display 14 and the inactive data signals for virtual pixels”,  ¶0059, “At step 102, data signal attenuator 55 may attenuate (convert to black data) the inactive data signals (e.g., data signals corresponding to virtual pixels 22'; ¶0062, “At optional step 108, data signal compensator 57 may adjust the attenuated data signals to ease the transition between the data signals that are provided to the pixels in the active area AA of display 14 and the inactive data signals for virtual pixels”], and 
generating mura correction data [construed as obtaining the correction values from a lookup table using specific location and data signal values, ¶0044, “Operations that adjust the data signals to ease this transition may be referred to herein as data signal compensation, … Data signal compensation operations may be performed using a look-up table that relates specific pixel addresses (e.g., the specific row and column in which a pixel is located) with respective compensated inactive data signals or inactive data signal compensation factors (e.g., gain values), using a look-up table that relates specific pre-compensation data signals to compensated inactive data signal values, or using other operations”] based on the updated brightness values [gray scale values assigned in ¶0060]

Muira in view of Aflatooni does not teach the mura correction data is compressed mura correction data 
Lin teaches the mura correction data is compressed mura correction data 
 [¶0006, “Based on the results of the testing, sensing, or modeling, a correction spatial map that provides gain and offset compensation values for the pixels of the display may be determined”; ¶0054, “the correction spatial map may be stored in the external memory 108 as a collection of compressed and uncompressed data”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the method steps of compressing mura correction data, as taught by Lin, into the method taught by Muira in view of Aflatooni, in order to preserve memory (Lin: ¶0056).

Regarding Claim 17 (Currently Amended), Muira in view of Aflatooni and Lin teaches the display driver setting apparatus according to Claim 16, wherein the processor is further configured to:
generate a test image data corresponding to a test image [Muira: ¶0075, “The measurement image signal generating portion 132 is used when the correction data is formed by the correction data forming apparatus 120, and generates an image signal for brightness measurement V1.  The selector switch 131 selects either an output image signal Vout from the adder-subtracter circuit 129 or the image signal for measurement V1 from the measurement image signal generating portion 132 is displayed on the display panel 1”]; and
measure the brightness values the pixel-existing area [fig. 4 @AA’] and the pixel-absent area [fig. 4 @50 ] from a captured image of the display panel [fig. 3 @14 and Muira: fig. 7], 
the captured image being captured while the test image is displayed on the display panel [Muira: ¶0082, “the generated image signal for brightness measurement V1 is displayed on the display panel 1 targeted for measurement, and the display brightness is measured by the brightness measuring portion 121 at each input signal level.  In general, the brightness relative to a screen position is measured through taking the whole one screen by a CCD camera or the like”], wherein replacing the brightness value of the pixel-absent area with the suitable value [construed as the replacement gray scale value] comprises
determining the suitable value based on a grayscale value described in the test image data [¶0046 teaches gray levels in non-pixel area (fig. 4 @61) determined based on gray levels in pixel area (fig. 4 @AA)].

Claim 18 (Original), Muira in view of Aflatooni and Lin teaches the display driver setting apparatus according to Claim 16, wherein 
the suitable value [construed as the replacement gray scale value] is associated with a hypothetical pixel [fig. 4 @22’] defined in the pixel-absent area [fig. 4 @AA’], and wherein 
the suitable value is determined based on a position of the hypothetical pixel in a vertical direction of the display panel [¶0046 teaches gray scale vales of hypothetical pixels fig. 4 @22’ increase from T1 to Tn (vertical direction)].

Regarding Claim 19 (Original), Muira in view of Aflatooni and Lin teaches the display driver setting apparatus according to Claim 16, wherein 
the suitable value [construed as the replacement gray scale value] is associated with a hypothetical pixel defined in the pixel-absent area [gray level of fig. 3 @22’], and wherein 
the suitable value is determined based on a brightness value of a pixel [fig. 3 @22] of the pixel-existing area [¶0048, “the adjusted gray levels provided on data lines D for virtual pixels 22' may vary based on the gray levels of pixels 22 near notch 50 and based on the function or other method used for determining the adjusted gray levels”];
the pixel [22] being positioned in a horizontal direction [fig. 3 illustrates claimed structure] with respect to the hypothetical pixel [22’].

Claim 20 (Currently Amended), Muira in view of Aflatooni and Lin teaches the display driver setting apparatus according to Claim 16, wherein 
the suitable value [construed as the replacement gray scale value]  is associated with a hypothetical pixel defined in the pixel-absent area [gray level of fig. 3 @22’], and wherein 
the suitable value is determined based on a brightness value of a pixel [fig. 3 @22] of the pixel-existing area [¶0048, “The adjusted gray levels provided on data lines D for virtual pixels 22' may vary based on the gray levels of pixels 22 near notch 50 and based on the function or other method used for determining the adjusted gray levels.
the pixel [fig. 3 @22] being positioned in a horizontal direction with respect to the hypothetic pixel [fig. 3 @22’] within a predetermined distance from a boundary between the pixel-existing area and the pixel-absent area [¶0048 teaches near notch (fig. 3 @50), near is construed to teach there is a predetermined distance from the notch that divides pixels 22 which influence the virtual pixels 22’ from pixels 22 that do not influence the virtual pixels].

Regarding Claim 21 (Original), Muira in view of Aflatooni and Lin teaches the display driver setting apparatus according to Claim 16, wherein 
the suitable value [construed as the replacement gray scale value] is associated [gray level of fig. 3 @22’] with a hypothetical pixel [fig. 3 @22’] defined in the pixel-absent area [fig. 3 @50], wherein replacing the brightness value with the suitable value comprises
calculating the suitable value [Muira: brightness value of non-sampled point] through interpolation [Muira: ¶0027] between brightness values of first pixel [fig. 3@22 and Muira: fig. 4B @L11] of the pixel existing area [fig. 3 @left AA’; ¶0031] and a second pixel [fig. 3 @22 (not illustrated but taught by ¶0031) and Muira: fig. 4B @L12] of the pixel existing area [¶0031, fig. 3 @right AA‘], 
the first pixel [fig. 3@22 and Muira: fig. 4B @L11] being positioned in a first direction [left] parallel to a horizontal direction with respect to a hypothetical pixel [fig. 3 @22’ and Muira: fig. 4B @L13] at a boundary [fig. 4 @51] between the pixel-existing area and the pixel absent area, and 
the second pixel [fig. 3 @22 (not illustrated but taught by ¶0031) and Muira: fig. 4B @L12]  being positioned in a second direction [right] opposite to the first direction with respect to the hypothetical pixel [fig. 3 @22’ and Muira: fig. 4B @L13] at a boundary [fig. 4 @51] between the pixel-existing area and the pixel absent area.

 Regarding Claim 22 (Currently Amended), Muira teaches a display driver, comprising:
a memory [¶0070, “The LUT storing portion 125 includes a semiconductor memory or the like”] configured to store mura correction data [¶0070], wherein 
the mura correction data [correction data] is generated by performing [¶0082, “In FIG. 10, at first, in order to form the correction data, the selector switch 131 is turned to the measurement image signal generating portion 132 side, and the image signal for brightness measurement V1 is outputted”] a testing process of a display panel  the testing process comprising:
measuring brightness values of the display panel [¶0071, “The brightness measuring portion 121 measures the display brightness of the display panel 1, and includes, for example, a CCD (Charge Coupled Device) camera or the like”], 
image processing circuitry [Muira: fig. 7 @11] configured to correct an image data [Muira: fig. 10 @Vin] based on the mura correction data [Muira: fig. 10 teaches Vout is generated based on Vin corrected at 127 using compensation data in LUT 125]; and
driver circuitry configured to drive [fig. 7 @13] a display panel [fig. 10 @1] based on the corrected image data [fig. 10 @Vout is generated in 11 and supplied to 13 for driving]
Muira does not teach the display panel comprises a pixel-existing and a pixel-absent area; generating updated brightness values by replacing at least one of the brightness values of the pixel-absent area with a suitable value, generating mura correction data based on the updated brightness values, and compressing the mura correction data; decompression circuitry configured to generate decompressed mura correction data by decompressing the compressed mura correction data; the memory is non-volatile memory
Aflatooni teaches a display panel [fig. 3 @14] comprises a pixel-existing area [fig. 4 @AA’] and a pixel-absent area [fig. 4 @50], 
generating updated brightness values [construed as assigning a new gray scale value to a pixels] by replacing at least one of the brightness values of the pixel-absent area with a suitable value [¶0060, “data signal compensator 57 may adjust (convert to gray data) the attenuated data signals to ease the transition between the data signals that are provided to the pixels in the active area AA of display 14 and the inactive data signals for virtual pixels”,  ¶0059, “At step 102, data signal attenuator 55 may attenuate (convert to black data) the inactive data signals (e.g., data signals corresponding to virtual pixels 22'; ¶0062, “At optional step 108, data signal compensator 57 may adjust the attenuated data signals to ease the transition between the data signals that are provided to the pixels in the active area AA of display 14 and the inactive data signals for virtual pixels”], and 
generating mura correction data [construed as obtaining the correction values from a lookup table using specific location and data signal values, ¶0044, “Operations that adjust the data signals to ease this transition may be referred to herein as data signal compensation, … Data signal compensation operations may be performed using a look-up table that relates specific pixel addresses (e.g., the specific row and column in which a pixel is located) with respective compensated inactive data signals or inactive data signal compensation factors (e.g., gain values), using a look-up table that relates specific pre-compensation data signals to compensated inactive data signal values, or using other operations”] based on the updated brightness values [gray scale values assigned in ¶0060]
Before the application was filed it would have been obvious to one of ordinary skill in the art to add the method steps of dividing a display panel into pixel and non-pixel areas, assigning brightness values to non-pixels and calculating correction data to improve the display brightness uniformity, as taught by Aflatooni, into the method taught 
Muira in view of Aflatooni does not teach the memory is non-volatile memory, compressing the mura correction data; decompression circuitry configured to generate decompressed mura correction data by decompressing the compressed mura correction data
Lin teaches a non-volatile memory [fig. 7 @110]; configured to store compressed mura correction data [¶0076], 
compressing the mura correction data [¶0006, “Based on the results of the testing, sensing, or modeling, a correction spatial map that provides gain and offset compensation values for the pixels of the display may be determined”; ¶0054, “the correction spatial map may be stored in the external memory 108 as a collection of compressed and uncompressed data”],
decompression circuitry [fig. 7 @112] configured to generate decompressed mura correction data by decompressing compressed mura correction data [¶0056]; 
image processing circuitry [fig. 7 @30] configured to correct an image data [fig. 7 @102] based on the decompressed mura correction data [fig. 7 teaches output of decompressor 112 is one input to compensation system 30 creating corrected gray scale data 106]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of compressing mura correction data, as taught .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694